I’mE    A-ITOI;WEY.GENERAL
                 OF TEXAS



                 February 16,    1953

Hon. Ken Jennings       Opinion No. S-07
County'Attorney
Mitchell County         Re: Authority of rhe commla-
Colorado City, Texas        sloners' court to purchase
                            an automobile for the
                            sheriff without.advertla-
Dear Sir:                   lng for competltlvebids.
          YOU have requested an opinion cr the follow-
ing question:
         "Can the County Commissioner'&Court
      of Mitchell County purchase an a~omoblle
      for the use of the Sheriff's Depz?ment
      without purchasing said automobile on
      competitivebids?

      .   Article 6877~1, Vernon's Clvll Ssatuteqauthor-
lzes the commlssloners~court to furnish the sheriff an
automobile. Att'y Gen. Op. V-472 (1948).
          Article 2368a, Vernon's Civil .Patutes, re-
quires that all contracts made by a caun y must be by
competitive bids If the expendlture aTi.I:I:ica'to
                                               Two
Thousand (!$2,000)Dollars or more. A?':- Gen. Op. V-600
(1948). We know of no provision exempi~irgpurchase of
automobiles from lte provltilons.Therefsre, you are
advised that the comml68loners'court 9 Mitchell County
must purchase the automobile in queetLn  by competitive
bid If the contemplated expenditure ao,,I~'~'s
                                            to Two
Thousand ($2,000) Dollars or more.
                       SUMMARY
           When purchasing an automobile 'L be
    used by the sheriff in the exercise of his
    official duties, the comml8slonera'court
    la required by the provision8 of .Wlcle
    2368a,   Vernon's Civil Statutes, L nurchase
    the automobile   on competitive bids If the
Hon. Ken Jennings,page 2 (S-07)


      contemplatedexpenditure amounts to Two
      Thousand ($2,000)Dollars or more.
                                Yours very truly,
APPROVED:                       JOHN BEN SHEPPEFZD
                                Attorney General
J. C. Davis, Jr.
County Affairs Division
Willis E. Gresham
Reviewer
                                       . hssis tant
Robert S. Trottl
First Assistant
John Ben Shepperd
Attorney   General

JR:am